DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed 11/01/2021.
3. Claims 1-20 are pending and rejected, and claims 1, 7 and 13 are independent. 
 Priority
4. Applicant’s claim for the benefit of a prior-filed application 16944038, filed 07/30/2020, to which the instant application is a division, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Information Disclosure Statement
5. The Information Disclosure Statement(s) received on 05/28/2022 is in compliance with provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1. Claims 1-18 are rejected under 35 U.S.C. § 103 as being unpatentable over
Adegan: "METHOD FOR GENERATING A REPAIR ESTIMATE THROUGH PREDICTIVE ANALYTICS", (U.S. Patent US 10360601 B1, filed December 11, 2015 and issued July 23, 2019), in view of
Strange et al.: "SYSTEMS AND METHODS FOR FILING INSURANCE CLAIMS USING MOBILE IMAGING", (U.S. Application Publication US 20130297353 A1, filed March 15, 2013 and published November 7, 2013, hereafter "Strange”).

As per claim 1, Adegan teaches a system, comprising: 
a hardware processor (See col. 3, lines 42-43, and processor that is capable of processing or executing software); and 
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor, wherein the hardware processor is configured (See col. 5, lines 1-3, a software application module contains one or more files that contains instructions to be executed by a computer) to: 
receive, from a data repository, a first set of repair estimate records, each repair estimate record specifying one or more damaged parts of a first vehicle and a first set of associated repair documents specifying instructions for repairing the one or more damaged parts of the first vehicle (See col. 6, lines 6-7, 42-43 and 48-50, receiving input from repair shop database and based on evaluation of all previous estimate data of vehicles that have incurred damage to produce a reliable repair estimate and resulting in a more accurate outcome for the estimated cost and suggested parts-lists, refinish and repair operations. Here the repair shop database of previous estimate data of vehicles that have incurred damage teaches the data repository and the repair estimate records, the suggested part-lists teaches the damaged parts and, the more accurate outcome of refinish and repair operations teaches repair document specifying instructions for repairing the damaged parts of the first vehicle); and
extract first vehicle information including a first manufacturer of the first vehicle from the set of repair estimate records, and individual repair documents from the first set of associated repair documents, wherein each repair document corresponds to one or more damaged parts of the first vehicle (See col. 12, lines 16-20 and 53-57, col. 14, lines 31-40, repair shop database 125 is optional for and when a repair shop has already been selected to generate the list of parts and labor necessary for the estimate; while repair vs. replace decisions can be made through input from various databases, the user can perform repair vs. replace of each part 345 manually and can examine damaged parts and/or review of the Integrated Manufacturer Recommended Repair Procedures; and collision information entered in the user interface including vehicle year, make, and model, specifying whether or not a given part is damaged, repair vs. replace for individual damaged parts).
As per “apply[ing] a data categorization model to determine one or more associative relationships between the extracted first vehicle information, the individual repair documents, and the one or more damaged parts of the first vehicle”, Adegan teaches “determining one or more associative relationships between the extracted first vehicle information, the individual repair documents, and the one or more damaged parts of the first vehicle” as described above (See col. 12, lines 16-20 and 53-57, col. 14, lines 31-40, repair shop database 125 is optional for and when a repair shop has already been selected to generate the list of parts and labor necessary for the estimate; while repair vs. replace decisions can be made through input from various databases, the user can perform repair vs. replace of each part 345 manually and can examine damaged parts and/or review of the Integrated Manufacturer Recommended Repair Procedures; and collision information entered in the user interface including vehicle year, make, and model, specifying whether or not a given part is damaged, repair vs. replace for individual damaged parts).
However, Adegan does not explicitly teach applying a data categorization model to determine the relationships, nor wherein the associative relationships are stored as records in a mapping dataset.
However, as an analogous art on vehicle damage repairing and cost estimating, Strange teaches using a data categorization model to save the extracted vehicle information and the associated individual repair documents of the first set of repair documents in a mapping dataset, including the extracted first vehicle information, the individual repair documents, and the one or more damaged parts of the first vehicle (See [0083] and [0076], the user may take a picture of repair estimates and invoices, and the images will be used to extract all relevant vehicle information needed for the claim cost estimates and amounts for repairing and once the mobile device 102 or image processing unit 104 has extracted and identified all of the relevant data from the images of documents needed for an insurance claim, the extracted data and the captured and processed images may be stored in a content database. Here the database teaches a data categorization model to save the extracted vehicle information and the associated individual repair documents of the first set of repair documents, the repair estimates and invoices as records in a mapping dataset).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Strange's teaching with Adegan reference because Strange is dedicated to for streamlining the process of initiating, processing and completing an insurance claim, Adegan is dedicated to determining the cost-effectiveness of each part for a given geographical location can aid in accomplishing the vehicle repair and estimate tasks in real-time or near real-time, and the combined teaching would have enabled Adegan to utilize Strange’s automated document processing to further stream the processes of vehicle estimate and repair processes.
Adegan in view of Strange further teaches:
receive a second set of associated repair documents specifying instructions for repairing the one or more damaged parts of the first vehicle (See Adegan: Figs. 10, 12, and col. 12, lines 61-64 and col. 26, lines 54-58, lines , the user can also adjust the overall labor hours deemed required for Body 1000, Refinish/paint 1005, Structural 1010, Frame 1015 and Mechanical 1020 work 350 and available alternative parts are allowed for selection of a specific part from an Alternative Parts-list 1200 from which the user may select the desired part. Here the parts list including alternative parts and adjusted labor cost teaches the second set of associated repair documents specifying instructions for repairing the one or more damaged parts of the first vehicle), 
wherein the second set of associated repair documents comprise updated individual repair documents from the first set of associated repair documents (See Adegan: col. 12, lines 64-66 and col. 26, lines 58-59, these labor adjustments can be made based upon review of the integrated manufacturer recommended repair procedures; and once the selection has been made, the projected parts-list 1300 will be updated with the selected alternative part and all required pricing and other information on the parts-list will reflect the change in real-time. Here the adjustment of labor and selection of alternative parts teaches the second set of associated repair documents comprise updated individual repair documents from the first set of associated repair documents); and 
update the one or more associative relationships between the extracted first vehicle information, the individual repair documents of the second set of the associated repair documents, and the one or more damaged parts of the first vehicle by applying the data categorization model (See Adegan: col. 12, lines 16-20 and 53-57, col. 14, lines 31-40, repair shop database 125 is optional for and when a repair shop has already been selected to generate the list of parts and labor necessary for the estimate; while repair vs. replace decisions can be made through input from various databases, the user can perform repair vs. replace of each part 345 manually and can examine damaged parts and/or review of the Integrated Manufacturer Recommended Repair Procedures; and collision information entered in the user interface including vehicle year, make, and model, specifying whether or not a given part is damaged, repair vs. replace for individual damaged parts; and Adegan: col. 12, lines 64-66 and col. 26, lines 58-59, these labor adjustments can be made based upon review of the integrated manufacturer recommended repair procedures; and once the selection has been made, the projected parts-list 1300 will be updated with the selected alternative part and all required pricing and other information on the parts-list will reflect the change in real-time. Here the relationship is updated as the parts list selection and the labor adjustment are updated); 
wherein the updated associative relationship records replace the associative relationship records determined for the first set of associated repair documents stored in the mapping dataset (See Adegan: col. 12, lines 16-20 and 53-57, col. 14, lines 31-40, repair shop database 125 is optional for and when a repair shop has already been selected to generate the list of parts and labor necessary for the estimate; while repair vs. replace decisions can be made through input from various databases, the user can perform repair vs. replace of each part 345 manually and can examine damaged parts and/or review of the Integrated Manufacturer Recommended Repair Procedures; and collision information entered in the user interface including vehicle year, make, and model, specifying whether or not a given part is damaged, repair vs. replace for individual damaged parts; and Adegan: col. 12, lines 64-66 and col. 26, lines 58-59, these labor adjustments can be made based upon review of the integrated manufacturer recommended repair procedures; and once the selection has been made, the projected parts-list 1300 will be updated with the selected alternative part and all required pricing and other information on the parts-list will reflect the change in real-time. Here the relationship is updated as the parts list selection and the labor adjustment are updated as a replacement to the first set.).

As per claim 2, Adegan in view of Strange further teaches the system of claim 1, wherein the hardware processor is further configured to: 
receive a set of repair estimate records for a second vehicle, each repair estimate record specifying one or more damaged parts of the second vehicle (See Adegan: Abstract and col. 19, lines 22-25, a list of parts and labor records to determine the total cost to repair and/or replace damaged parts of a vehicle involved in a collision that can evaluate millions of estimates previously written for vehicles similar to the one being assessed to produce a reliable repair estimate based on evaluation of all previous estimate data of vehicles that have incurred damage on the same points-of-impact; and the large numbers of estimates and images that can be stored within the existing estimate database 120 allow the present invention to account for such probabilistic relationships with relation to vehicles of a specific make, model, and year, by using Bayesian techniques. Here the make reads on manufacturer); 
wherein the second vehicle is manufactured by a second manufacturer, and wherein second manufacturer is specified by second vehicle information (See Adegan: Abstract and col. 19, lines 22-25, the large numbers of estimates and images that can be stored within the existing estimate database 120 allow the present invention to account for such probabilistic relationships with relation to vehicles of a specific make, model, and year, by using Bayesian techniques. Here the make reads on manufacturer).

As per claim 3, Adegan in view of Strange further teaches the system of claim 2, wherein the hardware processor is further configured to: 
determine a second set of repair documents specifying instructions for repairing the one or more damaged parts of the second vehicle identified by the second repair estimate record based on the one or more updated associative relationships determined for the first vehicle (See Adegan: col. 19, lines 22-25 and 55-60, the large numbers of estimates and images that can be stored within the existing estimate database 120 allow the present invention to account for such probabilistic relationships with relation to vehicles of a specific make, model, and year, by using Bayesian techniques and a full list of all parts, refinish material and repair operations that are most suited for the current vehicle's damage, repair operations, paint costs and parts-list appears under the slider for the given point-of-impact or points-of-impact and extent-of-damage levels. Here the current vehicle reads on a second to the plural of vehicles of a specific make, model, and year), 
wherein the one or more damaged parts of the first vehicle correlate to the one or more damaged parts of the second vehicle (See Adegan: claim 19, the steps of generating a collision repair estimate through predictive analytics comprising of taking into account not only the likelihood of a part being damaged, in and of itself; and taking into account the likelihood of other related parts having been damaged in similar accidents for a similar vehicle with a similar extent of damage), 
wherein each repair document of the second set corresponds to one or more damaged parts of the second vehicle (See Adegan: col. 19, lines 22-25 and 55-60, the large numbers of estimates and images that can be stored within the existing estimate database 120 allow the present invention to account for such probabilistic relationships with relation to vehicles of a specific make, model, and year, by using Bayesian techniques and a full list of all parts, refinish material and repair operations that are most suited for the current vehicle's damage, repair operations, paint costs and parts-list appears under the slider for the given point-of-impact or points-of-impact and extent-of-damage levels. Here the current vehicle reads on a second to the plural of vehicles of a specific make, model, and year).

As per claim 4, Adegan in view of Strange further teaches the system of claim 3, wherein the first vehicle information comprises a year, a make, a model, and an engine of the first vehicle (See Adegan: col. 19, lines 22-25 and 55-60, the large numbers of estimates and images that can be stored within the existing estimate database 120 allow the present invention to account for such probabilistic relationships with relation to vehicles of a specific make, model, and year, by using Bayesian techniques and a full list of all parts, refinish material and repair operations that are most suited for the current vehicle's damage, repair operations, paint costs and parts-list appears under the slider for the given point-of-impact or points-of-impact and extent-of-damage levels. Here the current vehicle reads on a second to the plural of vehicles of a specific make, model, and year), and 
wherein the second vehicle information comprises a year, a make, a model, and an engine of the second vehicle (See Adegan: col. 19, lines 22-25 and 55-60, the large numbers of estimates and images that can be stored within the existing estimate database 120 allow the present invention to account for such probabilistic relationships with relation to vehicles of a specific make, model, and year, by using Bayesian techniques and a full list of all parts, refinish material and repair operations that are most suited for the current vehicle's damage, repair operations, paint costs and parts-list appears under the slider for the given point-of-impact or points-of-impact and extent-of-damage levels. Here the current vehicle reads on a second to the plural of vehicles of a specific make, model, and year).

As per claim 5, Adegan in view of Strange further teaches the system of claim 3, wherein each repair document associated with the one or more parts specified by the first set of repair estimate records comprises a general title and a sub-title (See Strange: [0086], a title screen 302 which may indicate to the user through visual or other means what the application is capable of doing, so that the user does not open the wrong mobile application for their intended task. FIG. 3B illustrates a main menu interface 304 that is displayed to the user, asking the user if they would like to get a quote, pay a bill, file a claim, protect documents, find an agent or contact the insurance company. Here the user who gets a quote, pays a bill, file a claim, protects documents, and finds an agent or contact the insurance company teaches the title and subtitle of the vehicle established to the user); and 
wherein each repair document associated with the one or more parts specified by the second set of repair estimate records comprises a general title and a sub-title (See Strange: [0086], a title screen 302 which may indicate to the user through visual or other means what the application is capable of doing, so that the user does not open the wrong mobile application for their intended task. FIG. 3B illustrates a main menu interface 304 that is displayed to the user, asking the user if they would like to get a quote, pay a bill, file a claim, protect documents, find an agent or contact the insurance company. Here the user who gets a quote, pays a bill, file a claim, protects documents, and finds an agent or contact the insurance company teaches the title and subtitle of the vehicle established to the user).

As per claim 6, Adegan in view of Strange further teaches the system of claim 5, wherein the corresponding repair document associated with the one or more parts specified by the second set of repair estimate records is determined by identifying relevant repair documents associated with the one or more parts specified by the first set of repair estimate records by comparing the general title and the sub-title of each repair document associated with the one or more parts specified by the first set of repair estimate records to each repair document associated with the one or more parts specified by the second set of repair estimate records (See Strange: [0086], a title screen 302 which may indicate to the user through visual or other means what the application is capable of doing, so that the user does not open the wrong mobile application for their intended task. FIG. 3B illustrates a main menu interface 304 that is displayed to the user, asking the user if they would like to get a quote, pay a bill, file a claim, protect documents, find an agent or contact the insurance company. Here the user who gets a quote, pays a bill, file a claim, protects documents, and finds an agent or contact the insurance company teaches the title and subtitle of the vehicle established to the user).

As per claims 7-12, the claims recite a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor (See Adegan: col. 5, lines 1-3, a software application module contains one or more files that contains instructions to be executed by a computer) to cause the hardware processor to perform the steps of the methods as recited in claims 1-6 above, respectively, and rejected under 35 U.S.C. 103 as unpatentable over Adegan in view of Strange.
Therefore, claims 7-12 are rejected along the same rationale that rejected claims 1-6, respectively.

As per claims 13-18, the claims recite the methods implemented by a server computer (See Adegan: col. 5, lines 1-3, a software application module contains one or more files that contains instructions to be executed by a computer) and comprise steps performed by the system as recited in claims 1-6 above, respectively, and rejected under 35 U.S.C. 103 as unpatentable over Adegan in view of Strange.
Therefore, claims 13-18 are rejected along the same rationale that rejected claims 1-6, respectively.
References
7.1. The prior art made of record:
A. U.S. Patent US-10360601-B1.
B. U.S. Patent Application Publication US-20130297353-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
C. U.S. Patent Application Publication US-20060064393-A1.
D. U.S. Patent Application Publication US-20170262815-A1.
Conclusion
8.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KUEN S LU   /Kuen S Lu/
   Patent Examiner
Art Unit 2156  
    October 2, 2022